Citation Nr: 1426390	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for the residuals of right shoulder surgery.  

3.  Entitlement to a rating in excess of 10 percent for the residuals of a lumbar laminectomy.  

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to November 1968 and from June 1976 to November 1994.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

1.  Obtain any treatment records not in the claims file or on electronic filing pertaining to the low back disorder, right shoulder disorder, and bilateral radiculopathy, in particular since May 2012. Provide the Appellant with authorization forms to release this information.  

2.   Request that the Appellant authorize the release of any records on file with the Manatee County Sheriff's Office pertaining to the Appellant's absence from work or work accommodations due to service connected disorder. 

If the Manatee County Sheriff's Office does not have such documents, request that it provide a statement on business letterhead stationary confirming that it does not have these records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the Appellant's employment records are unavailable, notify the appellant of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).  

3.  Request that the appellant be scheduled for orthopedic and neurologic examinations to determine the severity of his service-connected residuals of a lumbar laminectomy, the residuals of right shoulder surgery, and the radiculopathy of his right and left lower extremities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner(s) must acknowledge the receipt and review of these materials in any report generated as a result of this remand. THE EXAMINER MUST COMMENT AS TO WHETHER THERE EXISTS OBJECTIVE AND OR CLINICAL EVIDENCE IN SUPPORT OF THE VETERAN'S SUBJECTIVE REPORTS.



With respect to the appellant's right shoulder disorder, the examiner(s) must report the following:

a.  The appellant's range of right shoulder motion, or, if ankylosis is present, whether it is favorable or unfavorable; 

b.  Whether or not there is malunion of the right humerus productive of marked or moderate deformity; 

c.  Whether or not there is dislocation of the right scapulohumeral joint, and, if so, whether or not there are frequent episodes and guarding of all arm movements or whether or not there are infrequent episodes and guarding of arm movements only at shoulder level;

d.  Whether or not there is fibrous union of the right humerus; 

e.  Whether or not there is nonunion of the right humerus (false flail joint); 

f.  Whether or not there is a loss of the head of the right shoulder;

g.  Whether or not there is malunion of the right scapula; 

h.  Whether or not there is non-union of the right clavicle or scapula, and, if so, whether there is associated loose movement; 

i.  Whether or not there is impairment of the right clavicle or scapula manifested by dislocation.

With respect to the appellant's low back disorder, the examiner(s) must also report the following:

a.  The appellant's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

b.  Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c.  Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

d.  Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

e.  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

f.  The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 
(Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 

g.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 





h.  Whether there is weakened movement, excess fatigability, and/or incoordination; 

i.  The effects of the service-connected low back disorder on the appellant's ordinary activity, including his ability to work. 

With respect to the appellant's radiculopathy of the lower extremities, the examiner(s) must report the following for each:

a.  Whether or not the appellant has complete paralysis of the sciatic nerve, such that the foot dangles and drops, that there is not active movement possible of the muscles below the knee, and that flexion of the knee is weakened or lost; 

b.  Whether or not the appellant has incomplete paralysis of the sciatic nerve, and, if so, whether the degree of incomplete paralysis is mild; moderate; moderately severe; or severe, with marked muscular atrophy.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  




4. When the actions above have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to increased ratings for the appellant's residuals of a lumbar laminectomy, residuals of right shoulder surgery, and radiculopathy of each lower extremity.  IF APPROPRIATE ON READJUDICATION, THE AOJ SHOULD CONSIDER WHETHER THE EVIDENCE AND OR FINDINGS OF THE APPELLANT'S DISABILITY WARRANTS CONSIDERATION FOR A TOTAL DISABILITY BASED ON INDIVIDUAL UNEMPLOYABILITY.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so. He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



